 

Case: 1:19-cr-00132-SL Doc #: 17 Filed: 07/30/19 1 of 2. PagelD #: 41

FILED

JUL 30 2019
UNITED STATES DISTRICT COURT __“1s8k.us, oistaict courr

NORTHERN DISTRICT OF OHIO

NORTHERN DISTRICT OF OHIO AKRON
EASTERN DIVISION

Case No.: 1:19cr132 (SL/KBB))

 

 

UNITED STATES OF AMERICA, )
)
Plaintiff, )
)
V. )
HARGIS ‘HALL ) CONSENT TO ORDER OF REFERRAL
, ) TO MAGISTRATE JUDGE FOR
) PURPOSES OF RECEIVING
Defendant. ) DEFENDANT'S GUILTY PLEA

Pursuant to General 99-49, this matter has been referred to United States Magistrate
Judge Kathleen B. Burke for purposes of receiving, on consent of the parties, the defendant’s
offer of a plea of guilty, conducting the colloquy prescribed by Fed. R. Crim. P. 11, causing a
verbatim record of the proceedings to be prepared, referring the matter, if appropriate, for
presentence investigation, and submitting a Magistrate Judge’s Report and Recommendation
stating whether the plea should be accepted and a finding of guilty entered.

The undersigned, having been informed of his right to have all proceedings relating to the
offer and acceptance of a plea of guilty conducted by and before a United States District Judge,
hereby consents to having the above-referenced activities conducted by and before a United

States Magistrate Judge.

 
 

Case: 1:19-cr-00132-SL Doc #: 17 Filed: 07/30/19 2 of 2. PagelD #: 42

We understand that, following receipt of a verbatim record and the Magistrate Judge’s
Report and Recommendation, the United States District Judge, absent the timely filing of an
objection to the Report and Recommendation of the United States Magistrate Judge, may accept
the plea of guilty and enter a finding of guilty without further notice to the parties or proceedings
before the United States District Judge.

We also understand that sentence following acceptance of the plea of guilty will be
imposed by the United States District Judge.

No threats or promises have been made to cause us to sign this consent.

 

 

Assistant United States Attorney

 

Date: a IO C)

 
